Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Johnnie Lee Winfield, ) Date: July 2, 2009

)
Petitioner, )
)

-V.- ) Docket No. C-09-282

) Decision No. CR1971
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Johnnie
Lee Winfield, from participating in Medicare and other federally funded health care
programs for a period of 15 years.

I. Background

Petitioner and his wife (a physician who received money from the Medicare program)
owned and operated RehabSource, Inc. (clinic) in Greenville, Mississippi. On December
31, 2008 the I.G. notified Petitioner that he had determined to exclude him from
participation in Medicare and other federally funded health care programs because,
allegedly, he had been convicted of a criminal offense as is described at section
1128(a)(1) of the Social Security Act (Act). The I.G. told Petitioner that the length of the
exclusion, 15 years, was based on evidence relating to three circumstances: the acts
resulting in his conviction caused a financial loss to a government program of more than
$5000; the acts were committed over a period of one year or more; and the sentence
imposed by the court included incarceration. I.G. Ex. 3.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. Neither party requested that I convene an in-person hearing to receive
testimony. Each party filed a brief. The LG. filed three proposed exhibits which he
identified as I.G. Ex. 1 — LG. Ex. 3. Petitioner filed no proposed exhibits, but he filed an
attachment with his brief providing explanations for some answers in his brief.
IL. Issue, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. Exclusion of Petitioner is mandated by section 1128(a)(1) of the Act; and
2. An exclusion of 15 years is reasonable.
B. Findings of fact and conclusions of law

1. Petitioner’s exclusion is mandated by section 1128(a)(1) of the Act
because Petitioner was convicted of a criminal offense related to the
delivery of items or services under the Medicare program.

Section 1128(a)(1) of the Act mandates that the 1.G. exclude any individual who is
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a State health care program. In this case Petitioner’s exclusion is mandated
by the fact that he was convicted of a criminal offense related to the delivery of items or
services by the United States District Court for the Northern District of Mississippi.

The evidence establishes that, on March 31, 2008, based on his guilty plea, Petitioner was
found guilty of conspiracy to commit health fraud. IG. Ex. 1.

Petitioner’s plea was in response to the first count of an indictment which alleges that
between December 2003 and May 2005, Petitioner and his wife knowingly and willfully
combined, conspired, and agreed with each other and with others to commit and aid and
abet certain offenses against the United States. LG. Ex. 2, at 2. Specifically, the
indictment alleges that Petitioner violated the Health Care Fraud statute by knowingly
and willfully executing a scheme: (1) to defraud the Medicare program; and (2) to obtain
money and property owned by and under the custody and control of the Medicare
program by false pretenses, “in connection with the delivery of or payment for health
care benefits, items and services, in violation of Title 18, United States Code Section
1347,” ie., to falsely bill Medicare. I.G. Ex. 2, at 2-3.

The indictment alleges that the clinic falsely billed Medicare in the amount of $971,802
for evaluations and physical therapy services and received $458,237. LG. Ex. 2, at 3.
For each Medicare check received by the physician directed group, one or more
representations below regarding evaluations and physical therapy services were false.
The clinic falsely represented that the services were:
(a) initiated by a physician’s direct and personal medical evaluation;

(b) administered for a diagnosis determined to be reasonable and necessary
for the medical condition of the patient under Medicare guidelines;

(c) ordered by a physician as an integral part of a physician’s continuing
active participation and management of the course of treatment;

(d) provided by qualified persons; and

(e) actually provided.

LG. Ex. 2, at 3.

Petitioner argues that he had no ownership in the clinic; that he is not listed on the
corporate documents; that he is not listed on the Planters bank account and did not have
any type of signing privileges; and that he has never received compensation for any
services performed in relationship to any type of managerial or day to day operations of
the clinic. However, Petitioner acknowledges, and the evidence shows, that he was
convicted of a criminal offense for which exclusion is required. The facts underlying
Petitioner’s conviction are not reviewable in this forum. 42 C.F. R. § 1001.2007(d).

The indictment is clear as to the nature of the crime to which Petitioner pled guilty. It
explicitly provides that Petitioner executed a scheme to fraudulently obtain money from
Medicare, “in connection with the delivery of or payment for health care benefits, items
and services ....” LG. Ex. 2, at 2. The crime, conspiracy to commit health fraud,
clearly meets the criteria of section 1128(a)(1). It is well-established that theft from the
Medicare program by falsely claiming reimbursement for items or services that were not
provided as claimed constitutes a crime related to the delivery of a healthcare item or
service.

2. A 15-year exclusion is reasonable.

The purpose of imposing an exclusion is remedial. The Act’s purpose is to protect
federally funded health care programs and their beneficiaries and recipients from
individuals and entities who are untrustworthy.

As a matter of law, an individual must be excluded for a minimum of five years if he or
she is convicted of a crime for which section 1128(a)(1) mandates exclusion. Act,
section 1128(c)(3)(B). The I.G. is authorized to exclude an individual beyond the
minimum five year period where the evidence shows that individual to be so
untrustworthy as to necessitate a longer exclusion. When the I.G. excludes an individual
for more than five years that raises the issue of whether his determination is reasonable.

Regulations governing the imposition of exclusions define certain aggravating and
mitigating factors to consider when evaluating the reasonableness of the length of
exclusions. 42 C.F.R. § 1001.102(b), (c). Evidence of aggravating factors may justify
imposing an exclusion longer than the five-year minimum. Evidence of mitigating
factors may justify reducing the length of an exclusion but never below the five-year
minimum.

The regulatory aggravating and mitigating factors establish what evidence is relevant to
the length of exclusion. However, the regulations do not dictate how to weigh that
evidence when deciding whether the length of an exclusion is reasonable.

Here, evidence relating to three aggravating factors strongly supports the I.G.’s
determination to exclude Petitioner for 15 years. There is no mitigating evidence.

First, the evidence proves that Petitioner was convicted of a crime that caused a financial
loss of $5000 or more to the Medicare program. 42 C.F.R. § 1001.102(b)(1). Petitioner
alleges that he did not submit claims on behalf of the clinic.' But he was charged with,
and pled guilty to, a conspiracy which resulted in the loss of more than $458,000 to the
Medicare program. Petitioner was ordered to pay restitution totaling $458,237. I.G. Ex.
1, at 1, 5; LG. Ex. 2, at 3.

Second, Petitioner’s crimes extended over a period of more than a year. 42 C.F.R.

§ 1001.102(b)(2). Petitioner claims that he was only in the office for five or six days
after the first month of the period from December 2003 to May 2005. His day to day
involvement with the clinic is irrelevant, he was charged with, and pled guilty to, crimes
that extended over that period of nearly 18 months. I.G. Ex. 1, at 1; I.G. Ex. 2, at 2.

Third, Petitioner’s sentence included incarceration. 42 C.F.R. § 1001.102(b)(5).
Petitioner was sentenced to twelve months and one day of incarceration. I.G. Ex. 1, at 2.

Petitioner acknowledges that aggravating factors are present, but states that to the best of
his knowledge the work for which the clinic billed Medicare was done, that no one was
injured, and that the money is being paid back to the government. Petitioner’s attachment
at 1.

The evidence as to aggravating factors is sufficient to support an exclusion of 15 years in
this case because it establishes Petitioner to be manifestly untrustworthy. Regardless of
whether anyone was injured or whether Petitioner or his coconspirators began paying
back the money after he was caught, he engaged in a systematic large scale scheme to
steal program monies over a lengthy period of time. His claim of ignorance is not
credible, especially in light of his guilty plea to “conspiracy to commit health care fraud.”

' Petitioner complains that the LG. attempts to support his supposed untrustworthiness
with unproven information related to other counts in the indictment (he only pled guilty
to and was convicted of the first count). However, the I.G.’s case is based solely on the
first count of the indictment.
The persistence and scale with which Petitioner conspired to defraud the Medicare
program establishes a pattern of criminal activity.

Petitioner alleges that mitigating factors exist that would support reducing his exclusion.
He contends that he had no ownership in the clinic; that he is not listed on the corporate
documents; that he is not listed on the Planters bank account and did not have any type of
signing privileges; and that he has never received compensation for any services
performed in relationship to any type of managerial or day to day operations of the clinic.
However, as discussed above, the regulations specifically outline what factors may be
considered mitigating, and none of Petitioner’s evidence falls within that definition.’ See
42 CFR. § 1001.102(c).

/s/
Steven T. Kessel
Administrative Law Judge

> The only factors that may be considered mitigating are: the individual was convicted of
three or fewer misdemeanors and the entire financial loss to a federally funded health

care program was less than $1500; the record in the criminal proceeding, including
sentencing documents, demonstrates that the individual had a mental, emotional, or
physical condition before or during the commission of the offense that reduced his
culpability; or the individual’s cooperation with federal or state officials resulted in others
being convicted or excluded from Medicare, additional cases being investigated or
reports identifying program weaknesses, or the imposition of a civil money penalty or
assessment against anyone. 42 C.F.R. § 1001.102(c).
